DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/21 has been entered.  Claims 1-4, 6-11, 13-18, and 20 have been amended.  No claims have been added or canceled.  Claims 1-20 have been considered as follows. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previously pending rejection under 35 U.S.C. § 101 is not withdrawn in response to Applicant's claim amendments.  Examiner submits that while a system including processors and memory resources is provided, there is no positive recitation of how the system transforms or changes the nature of the claim into something patent-eligible.
The previously pending claim rejections under 35 U.S.C. § 112 are withdrawn in response to Applicant's arguments/newly amended claims, except for the rejection drawn to claims 5, 12, and 19 regarding “identifying an additional targeted list that 

Response to Arguments
Regarding Applicant’s arguments drawn to the rejection of the pending claims under 35 U.S.C. § 101, Examiner respectfully disagrees and reiterates that the claims, even as amended, are not drawn to patent eligible subject matter. Regarding Applicant’s arguments that the claims as a whole integrate the allegedly recited judicial exception into a practical application and that none of the activities recited in the independent claims recite “hedging, insurance, [or] mitigation risk…agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; [or] business relations…social activities, teaching, and following rules or instructions”, Examiner respectfully disagrees. Examiner believes that the claims are drawn to the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). In particular, the limitations of at least “identify…digital content distribution criteria and a target list of users…”, “select…a plurality of content delivery networks”, “synchronize the targeted list of users with a plurality of targeted digital audiences of the plurality of content delivery networks…”, and “automatically synchronize the plurality of content delivery 
Regarding Applicant’s arguments drawn to the subject matter that is necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks, Examiner respectfully disagrees. Examiner submits that nature of the claims drawn to automatically synchronizing changes and/or activities of leads across multiple content delivery networks in real time using a targeted list of users to address technical problems arising in unique real-time environments where content delivery networks operation as described by Applicant do not amount to significantly more than the abstract idea itself. For example, then features of identifying digital content distribution criteria and a targeted list of users and selecting a plurality of 
Regarding Applicant’s arguments drawn to the subject matter that the claims include technical improvements to computing devices that integrate any alleged abstract idea into a practical improvement, Examiner respectfully disagrees. Applicants discuss the interface of the invention used with automatic synchronization, but Examiner submits that the argued interface and APIs are additional elements that amount to no more than mere instructions to apply the exception using a generic computer component.  While the claims include systemic components for network content delivery such as processors and/or memory resources, these additional elements of the system does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more October 2019 Update: Subject Matter Eligibility, p. 12).
For at least these reasons, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. Although the invention teaches of a system and computer-readable medium, there is also no physical transformation or improvement to the technology that would be more than the idea of itself. Furthermore, in the current language, the claim is merely implemented or executed using a processor and therefore does not improve upon the technology or functionality of the computer beyond the abstract idea. In other words, Examiner submits that the inventive concept, i.e. an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept (of an abstract idea itself)”, is unable to be determined within the limitations as claimed.
Applicant's arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 have been considered, however the examiner believes the previously applied prior art teaches of the new limitations as explained in the art rejection below.  Regarding Applicant's argument that the cited references do not teach of all the limitations as amended, Luo et al. (US 2017/0330239, herein Luo) in view of Serboncini et al. (US 2017/0345032, herein Serboncini) has been further analyzed and reapplied, as necessitated by amendment, to illustrate this aspect (see claim 1 rejection below).

Official Notice
In the previous Office Action mailed 9/17/2020, notice was taken by the examiner that certain subject matter comprises well-known, routine, conventional computer functions.  Per MPEP 2144.03(c), these statements are taken as admitted prior art because no traversal of this statement was made in the subsequent response. Specifically, it has been taken as admitted prior art that accessing each of the plurality of content delivery networks, through an application programming interface and wherein upon a visitor, who matches an entry in the corresponding audience, accesses a webpage associated with one of the content delivery networks, the content delivery network (i) selects content associated with the corresponding audience to be presented to the visitor, and (ii) presents the selected content to the visitor as part of the webpage were well-understood, routine, conventional functions before the effective filing date of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims in question are rejected under 35 U.S.C. § 112(a) because they recite “identifying an additional targeted list that differs from the targeted list” which has no support in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 8, and 15 recite(s) a system, a method, and a computer readable medium for continual audience synchronization. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of providing continual audience synchronization, by specifically using the system that is configured to “identify…digital content distribution criteria and a target list of users…”, “select…a plurality of content delivery networks”, “synchronize the targeted list of users with a plurality of targeted digital audiences of the plurality of content delivery networks…”, “identify online channel lead interactions…and additional online channel lead interactions…”, “generate an updated targeted list of users…”, and “automatically synchronize the plurality of content delivery networks…”. The limitations of at least “identify…digital content distribution criteria and a target list of users…”, “select…a plurality of content delivery networks”, “synchronize the targeted list of users with a plurality of targeted digital audiences of the plurality of content delivery networks…”, and “automatically synchronize the plurality of content delivery networks…”, as drafted are drawn to a process that, under its broadest 
Regarding claims 2-7, 9-14, 16-20, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to 
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of  to perform the steps of the invention. The processor in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the continual audience synchronization using a system for network content delivery as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented on a computer system that can be any kind of device which can be programmed including e.g. any kind of computer like a server or personal computer (see page 22, [0073]), including a system, a method, and a computer readable medium. Furthermore Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2017/0330239, herein Luo) in view of Serboncini et al. (US 2017/0345032, herein Serboncini).
As per claim 1, Luo teaches of a system for network content delivery comprising:
one or more processors; and
one or more memory resources storing instructions that, when executed by the one or more processors, cause the system to:
identify, based on user input via a targeted device list interface of an administrator device, digital content distribution criteria and a targeted list of users corresponding to a plurality of lead devices (paragraph 13-14, “One approach to presenting targeted advertisements includes employing demographic characteristics…including age, income, sex, occupation, etc…these may be used for predicting user behavior…advertisements may be presented to users in a targeted audience based at least in part upon predicted user behaviors…Another approach includes profile-type ad targeting or behavioral targeting”; paragraph 68; where the “user's offline modelling device 232” is the “targeted device list interface of an administrator device”, the seed list is the targeted list of lead devices and “additions or deletions” are the digital content distribution criteria);
determine, based on additional user input via the targeted device list interface, a plurality of content delivery networks (paragraph 52, teaching inter alia, social networking sites);
synchronize the targeted list of users with a plurality of targeted digital audiences of the plurality of content delivery networks by transmitting the targeted list via corresponding application programming interfaces of the plurality of content delivery networks (paragraph 46, “The advertisement server may receive the lookalike audience information from the audience expansion engine and combine the lookalike audience with other targetable audience information to expand the audience to which advertisements are targeted”; paragraphs 68 and 69);
identify online channel lead interactions of the plurality of lead
devices corresponding to the targeted list of users and additional online channel lead interactions of a set of additional users corresponding to additional lead devices (paragraph 9, “ad serving system collects information about the end user’s response to the advertisement, including viewing the ad, clicking on the ad to follow a link, making a purchase, or providing information by the end user”; paragraph 49, “The user database stores data and instructions for use by the audience expansion engine…stores information about online activities of the users of the online information system…may include keyword searched, search results returned, ad impressions received, ad clickthroughs detected, purchases made by the user, information entered by the user such as identification and demographic information, web sites visited, etc.”; paragraph 74, “the storm cluster 208 operates to constantly consume user event streams 
generate an updated targeted list of users by comparing the digital content distribution criteria, the online channel lead interactions, and the additional online channel lead interactions (paragraph 65, “The evaluation bolt receives information and data about received events from the feature extra bolt…operates to evaluate the contents of each event, organize the contents appropriately and store the results of the evaluation…if a received event involves an action taken by a particular user, the user and the action taken are identified from the data of the event…the information for the process event may be stored by the evaluation bolt in a storage destination such as the user profile database…The evaluation bolt stores a signature matrix for use in evaluating a lookalike audience…”; paragraph 74, “In operation, advertisers create or update a lookalike audience”); and
automatically synchronize the plurality of content delivery networks utilizing the updated targeted list of users with the plurality of targeted digital audiences of the plurality of content delivery networks by transmitting the updated targeted list of users via the application programming interfaces of the plurality of content delivery networks (paragraph 69, uploading the updated seed list with paragraph 52, teaching that the audience expansion engine is implemented as a content server hosting a variety of content delivery networks including, inter alia, social networking sites).
select, based on additional user input via the targeted device list interface, a plurality of content delivery networks (paragraph 66, where designating a channel to be assigned an audience is selecting a channel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include selecting the plurality of content delivery networks in the method of Luo since basing the selection on user input provides effective, efficient user control of the audience synchronization process.
As per claim 8, it refers to a method for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Luo et al. (US 2017/0330239, herein Luo) discloses the steps are performed as a method implemented on different combinations of hardware and software (paragraphs 121-122).
As per claim 15, it refers to a non-transitory computer-readable medium for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore Luo et al. (US 2017/0330239, herein Luo) discloses the steps are performed using the circuitry to store or access instructions for execution (paragraphs 121-122).

claim 2, Luo discloses all the elements of claim 1, and further teaches of instructions that, when executed by the one or more processors, cause the system to select, based on user input via the targeted device list interface, the targeted digital audiences for each of the plurality of content delivery networks (paragraph 69, uploading the updated seed list with paragraph 52, teaching that the audience expansion engine is implemented as a content server hosting a variety of content delivery networks including, inter alia, social networking sites).
As per claim 9, it refers to the method of claim 8 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.
As per claim 16, it refers to the non-transitory computer-readable medium of claim 15 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.

As per claim 3, Luo in view of Serboncini discloses all the elements of claim 1, Luo further teaches of instructions that, when executed by the one or more processors, cause the system to automatically synchronize the plurality of content delivery networks utilizing the updated targeted list of users with the plurality of targeted digital audiences of the plurality of content delivery networks to cause a first content delivery network to transmit digital content to a target user corresponding to a target lead device while accounting for activities of the target user with a second content delivery network (paragraph 9, “ad serving system collects information about the end user’s response to the advertisement, 

As per claim 7, Luo discloses all the elements of claim 1, and further teaches of instructions that, when executed by the one or more processors, cause the system to:
access, via the application programming interfaces, at least one content delivery network of the plurality of content delivery networks (paragraph 69); and
responsive to user input via the targeted device list interface, create a new digital audience for the at least one content delivery network (paragraph 74, “In operation, advertisers create or update a lookalike audience”).
claim 14, it refers to the method of claim 8 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.
Claims 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2017/0330239, herein Luo) in view of Serboncini et al. (US 2017/0345032, herein Serboncini) in further view of Official Notice.
As per claim 10, Luo in view of Serboncini discloses all the elements of claim 8, but fails to explicitly teach of providing, for display within the targeted device list interface, a synchronization status for each of the plurality of targeted digital audiences while synchronizing the targeted list. It is official noticed that displaying the status of a computerized operation was old and well known the effective filing date of the invention.  As but one example, Adobe Acrobat® has for a very long time displayed the status of optical character recognition operations while those operations are being performed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include displaying a synchronization status for each of the targeted digital audiences while synchronizing the targeted list in the method of Luo and Serboncini since both operations were known in the art, both would function as they normally would and hose in the art would have recognized applying the known technique would have yielded an improvement and was predictable.
As per claim 17, it refers to the non-transitory computer-readable medium of claim 15 used for performing the above steps.  It recites limitations already addressed by claim 10 above, and is therefore rejected under the same art and rationale.

claim 11, Luo in view of Serboncini discloses all the elements of claim 8, but fails to explicitly teach of determining that a synchronization threshold is satisfied by determining that an update frequency limitation is satisfied; and upon detecting satisfaction of the synchronization threshold, automatically synchronizing the plurality of content delivery networks. It is official noticed that, determining that a minimum number of items is available before performing an action was old and well known in the art before the effective filing date of the invention. For example, for every team sport, there is a minimum number of players for each team before a game can begin. Similarly, it is official noticed that determining that a pre-determined amount of time has passed before performing an action was old and well known in the art before the effective filing date of the invention.  As an example, regularly scheduled news programs, such as PBS® News Hour, are triggered when the scheduled time has passed, i.e. 24 hours.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use thresholds such as a minimum number of lead devices to add or remove from the targeted list of that an update frequency limitation is satisfied in the method of Luo and Serboncini since both operations were known in the art, both would function as they normally would and hose in the art would have recognized applying the known technique would have yielded an improvement and was predictable.

As per claim 18, Luo in view of Serboncini discloses all the elements of claim 15, and Luo further teaches of upon detecting satisfaction of the synchronization threshold, automatically synchronize the plurality of content delivery networks wherein the one or more processors are configured to: determine that a synchronization threshold is satisfied by determining the updated targeted list comprises a threshold number of users corresponding to lead devices to add or removed from the targeted list. It is official noticed that, determining that a minimum number of items is available before performing an action was old and well known in the art before the effective filing date of the invention. For example, for every team sport, there is a minimum number of players for each team before a game can begin. Similarly, it is official noticed that determining that a pre-determined amount of time has passed before performing an action was old and well known in the art before the effective filing date of the invention.  As an example, regularly scheduled news programs, such as PBS® News Hour, are triggered when the scheduled time has passed, i.e. 24 hours.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use thresholds such as a minimum number of lead devices to add or remove from the targeted list of that an update frequency limitation is satisfied in the method of Luo and Serboncini since both operations were known in the art, both would function as they normally would and hose in the art would have recognized applying the known technique would have yielded an improvement and was predictable.

Allowable Subject Matter
Claims 4-6, 12-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejections under 35 U.S.C. § 101 and 35 U.S.C. § 112(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294.  The examiner can normally be reached on Tuesdays and Wednesdays, 8:30-4:30p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                             

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683